993 So.2d 568 (2008)
Joseph Angel COMPTIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1558.
District Court of Appeal of Florida, Third District.
October 22, 2008.
Joseph Angel Comptis, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and WELLS and CORTIÑAS, JJ.
PER CURIAM.
We dismiss Joseph Angel Comptis's appeal from the trial court's order denying his motion for new trial or alternatively for judgment of acquittal as this Court does not have jurisdiction to review this type of order. See Fla. R. App. P. 9.140.